DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
2.	Following prior arts of record are considered pertinent to applicant's disclosure.
	a.	US 20170220040 A1 – hereafter London
	b.	US 20170274530 A1 – hereafter Mottram
	c.	US 20100018088 A1 – hereafter Rajpal
	d.	US 20120098642 A1 – hereafter Krawczewicz
	e.	US 9,770,084 B1 – hereafter Shiekh
	f.	US 20140107868 A1 – hereafter DiGiacomcantonio (in short: DiGi)
	g.	US 20140277841 A1 – hereafter Klicpera
	h.	US 20170074002 A1 – hereafter Cooper
	i.	WO 2014073971 A1 – hereafter Berk et al
	k.	JP 201748040 A1 – hereafter Masayuki et al
	l.	US 20170343409 A1 – hereafter Natarajan
	m	US 20110046775 A1 – hereafter Balley

Oath/Declaration
3.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
4.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on foreign application filed on 10/12/2017 (CH/2017/10947917.6).

Continued Examination under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9th 2021 has been entered.

Status of Claims
6.	This Office Action is in response to the RCE filed on February 9th 2021. Claims 1, 5, 7-21 are pending examination. Claims 2-4, and 6 previously cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 8-10, 11-13, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Masayuki et al (JP 2017048040A) (hereafter Masayuki) in view of Natarajan et (US 20170343409 A1) (hereafter Natarajan) and further in view of Bailey et al (US 20110046775 A1) (hereafter Bailey).
Regarding Claim 1, Masayuki disclosed, a movable container, comprising: 
a driving mechanism (Masayuki: Claim 1, an acceleration calculation unit …), comprising a motor and a battery, wherein the battery is arranged to provide a driving current to the motor, and the motor is arranged to provide a momentum to 
a sensing device, comprising an accelerometer (Masayuki: ¶ 7, 25), wherein the accelerometer is arranged to sense an acceleration of the movable container in accordance with the momentum provided by the motor (Masayuki: ¶ 7, an acceleration calculation section calculates a weight of the load based on an acceleration of the load at the time of rising or falling of the ascending and descending body based on a rotation speed of the electric motor); and 
a control circuit, coupled to the sensing device and the driving mechanism, and is conducted in accordance with the acceleration sensed by the sensing device and the momentum provided by the motor (Masayuki: ¶ 7, 15, disclosed, a propulsive force calculation unit calculates a propulsive force applied to the load by the electric motor based on a current of the electric motor …, the vehicle body 10 is provided with a battery 11 for supplying electric power to the electric lift 20 …), 
Masayuki does not explicitly disclosed, wherein the control circuit is arranged to calculate a calculated mass of the movable container [when a user inputs an instruction through an electronic device, and a process of calculating the calculated mass excludes the user's involvement] and is conducted in accordance with the acceleration sensed by the sensing device and the momentum provided by the motor. However Natarajan disclosed, a control circuit is arranged to calculate a calculated mass of the movable container and is conducted in accordance with the acceleration sensed by the sensing device and the momentum provided by the motor (Natarajan: ¶ 13, Fig.4, ¶ 37, 42, 44). 

Regarding Claim 2-4, cancelled.

Regarding Claim 8, Masayuki and Bailey as modified disclosed, an electronic device for communicating with the movable container of Claim 1. comprising: 
Masayuki and Bailey do not explicitly disclosed, a transceiver circuit, arranged to transmit and receive signals from the movable container, a user interface, arranged to receive the user input and inform a user of the electronic device of the calculated mass of the container. However Natarajan disclosed, a transceiver circuit, arranged to transmit and receive signals from the movable container (Natarajan: ¶ 37, transmitting and receiving (e.g. a transceiver circuit ); and 
a user interface, arranged to receive the user input and inform a user of the electronic device of the calculated mass of the container (Natarajan: ¶ 13, Fig.4, ¶ 37, 42, 44); wherein when the user input indicates a calculation operation, the transceiver circuit transmits an enable signal to activate the driving mechanism of the movable container to provide the momentum for calculating the calculated mass of the container (Natarajan: ¶s 37, 44). Before the effective filing date of 

Regarding Claim 9, Masayuki and Bailey as modified disclosed, the electronic device of Claim 8, wherein the electronic device is wirelessly, in a wired manner, or directly connected to the movable container (Natarajan: ¶ 44, 55). The same rationale and motivation applies to claim 8 as given to claim 1.

Regarding Claim 10, Masayuki and Bailey as modified disclosed, the electronic device of Claim 8, wherein the electronic device is a mobile phone, a personal computer, or a personal digital assistant (PDA) (Natarajan: ¶ 53, 55), and the user interface is a touch display screen, a keyboard, or a microphone to receive the user input (Natarajan: ¶ 67). The same rationale and motivation applies to claim 8 as given to claim 1.

Regarding Claim 11, is directed to, a method of a movable container, associated with the movable container, claimed in claim 1, the substance of the claimed .

Regarding Claim 12, Masayuki and Bailey as modified disclosed, the method of Claim 11, further comprising: receiving a user input instructing a calculation operation via an electronic device before providing the momentum (Natarajan: ¶ 13, Fig.4, ¶ 37, 42, 44). The same rationale and motivation applies to claim 12 as given for the claim 11.

Regarding Claim 13, Masayuki and Bailey as modified disclosed, the method of Claim 11, further comprising: 


Regarding Claim 18, Masayuki and Bailey, as modified disclosed, the method of Claim 11, further comprising: 
rotating the container to find a moving path, wherein a length of the moving path is greater than a predetermined value (Natarajan: ¶ 41, data logger is provided to compile e.g. a time and date stamp of any usual movement perceived by accelerometer); 
wherein rotating the container to find the moving path comprising: utilizing a proximity sensor to find the moving path (Natarajan: ¶ 40). The same rationale and motivation applies as given for the claim 11.

Regarding Claim 19, Masayuki and Bailey as modified disclosed, the method of Claim 11, wherein the movable container comprises a battery, and the method further comprises: providing the user with an alert message when the calculated mass of the container is greater than a predetermined value (Natarajan: ¶ 49).

Regarding Claim 20, Masayuki disclosed, the method of Claim 11, wherein the momentum is provided by a driving current (Masayuki: Claim 1, ¶ 7, 15).

The same rationale and motivation applies as given for the claim 1.

8.	Claims 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Masayuki et al (JP 2017048040A) (hereafter Masayuki) in view of Natarajan et (US 20170343409 A1) (hereafter Natarajan) and Bailey et al (US 20110046775 A1) (hereafter Bailey) and further in view of London et al (US 20170220040 A1) (hereafter London).
Regarding Claim 5, Masayuki, Natarajan and Bailey, disclosed, the movable container of Claim 1. Masayuki, Natarajan and Bailey do not explicitly disclosed, wherein the sensing device comprises an ultrasonic sensor or an infrared sensor, the sensing device is further arranged to search for a moving path for the container, and the moving path is not shorter than the moving distance of the container. However, sensing device comprises an ultrasonic sensor or an infrared sensor, the sensing device is further arranged to search for a moving path for the container, and the moving path is not shorter than the moving distance of the container (London: ¶ 45, 46, disclosed, an ultrasonic senor, a LIDAR sensor, an object is determine from inputs provided by other sensors that do not determine a proximity of the smart luggage and that include an accelerometer but not included or include neither an accelerometer not a gyroscope (e.g. the sensing device comprises an ultrasonic sensor or an infrared sensor, the sensing device is further arranged to search for a moving path for the container, and the moving path is not shorter than the moving distance of the container)). Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the teaching of Masayuki, Natarajan and Bailey to incorporate a sensing device comprises an ultrasonic sensor or an infrared sensor, the sensing device is further arranged to search for a moving path for the container, and the moving path is not shorter than the moving distance of the container taught by London. The rational and motivation would have been to actuate one or more wheel actuators to move the luggage based on the location of the user and the location of the luggage bag is well-known in the art (London: ¶s 5, 6, 15).

Regarding Claim 6, cancelled.

Regarding Claim 7, Masayuki, Natarajan and Bailey as modified disclosed, the movable container of Claim 1, wherein the sensing device comprises a laser scanner or a light detection and ranging (LiDAR) installed on the movable container, and further comprises an odometer (London: ¶s 45,  one or more proximity sensor, include a laser scanner, a LIDAR sensor or the like). The same rationale and motivation applies to claim 7 as given to claim 5.
Allowable Subject Matter
9.	Claims 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442.  The examiner can normally be reached on Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        April 13, 2021